Citation Nr: 1706473	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  11-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for an eye disorder, to include open angle glaucoma.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from December 1998 to November 2008.  He was awarded the Navy Achievement Medal and Global War on Terrorism Expeditionary Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines, which in pertinent part denied service connection for open angle glaucoma and sleep apnea.  The Veteran appealed the decision.

The Board remanded the Veteran's case in December 2013 for further development.  
In a June 2016 rating decision, the RO granted the Veteran's claim for sleep apnea.  Therefore, that claim has been resolved and is no longer before the Board on appeal.  However, additional development is required for the eye claim.  

To date, the Veteran's claim has been characterized as a request for service connection for open angle glaucoma.  However, based on the statements of the Veteran, as well as the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection has been recharacterized as noted above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he has an eye disorder, claimed as blurry vision, which is the result of service.  See January 2009 claim.  

In its December 2013 remand, the Board instructed the AOJ to obtain outstanding VA medical records, request the Veteran authorize the release of any relevant private medical records, and afford the Veteran a VA examination to determine the relationship, if any, between his glaucoma and military service.  

The AOJ obtained outstanding VA medical records and requested the Veteran authorize the release of any private medical records; however the Veteran did not identify any records to obtain.  The Veteran was afforded a VA examination in June 2016.  The examiner noted diagnoses of glaucoma suspect, right eye and blurring of vision secondary to astigmatism, both eyes.  In his opinion, the examiner stated that there was no diagnosis of open angle glaucoma, explaining that "only borderline cupping on the right optic nerve would suspect a possible glaucomatous process."  He added that other tests, like perimetry and intraocular pressure, did not lead to the diagnosis.  

Additional medical clarification is required for several reasons.  First, the examiner did not reconcile his finding that the Veteran did not have open angle glaucoma with the February 2009 VA eye examination which noted such a diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of current disability is satisfied when the disability is shown at any point during the pendency of the claim, even if the disability subsequently resolves).  Second, because the examiner did not find such a diagnosis, the examiner did not offer a responsive opinion regarding that condition.  Third, the examiner did not address the relationship to service, if any, of the Veteran's astigmatism.

Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, Part III, Subpart iv, 4.B.1.d.  Generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303 (c) (2016); 38 C.F.R. § 4.9 (2016); see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

To assist the clinician, the Board presents the following as pertinent evidence to consider.  A December 1998 in-processing examination indicated the Veteran had compound myopic astigmatism and "no ocular path each eye."  According to a November 2007 service treatment record, the Veteran was seen for irritation under both eyes with a possible scratch.  He was diagnosed with petechial.  A later note indicated visual acuity of 20/30 in each eye, and increased intraocular pressure with a "concern for ocular hypertension."  During a February 2009 VA general medical examination, the Veteran reported experiencing blurred vision since 2004-2005.  A February 2009 VA eye examination diagnosed the Veteran with compound astigmatism and open angle glaucoma.  A December 2010 ophthalmology outpatient note diagnosed the Veteran with refractive error and "cup to disc ratio (C/D) asymmetry, glaucoma suspect."

Lastly, there is no VA Form 646 of record and at no time during the appeal has the Veteran's representative been given an opportunity to review the claims file and present a written statement regarding the appeal.  See VA Adjudication Manual M21-1, Part I, Chapter 5, Section F, § 2 (August 16, 2016).  The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2016).  The United States Court of Appeals for the Federal Circuit has held that Veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009). 

In order to preserve the Veteran's due process rights, his representative must be given an opportunity to review the record and provide argument in response to the denial of the claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding treatment records identified by him as pertinent to his claim.

3.  Thereafter, forward the Veteran's claims file to an appropriate clinician for an opinion regarding the nature and relationship to service of any diagnosed eye disorder.  If the clinician feels that an examination is warranted, schedule the Veteran for a new examination.  The report must reflect that review of the electronic claims folder occurred.  The clinician is asked to provide an opinion on the following:

a)  Identify any diagnosed eye disorders present in the record from 2008, including open angle glaucoma and compound astigmatism.

In so opining, the clinician should reconcile his or her diagnoses with the diagnoses of record.  Additionally, if the clinician finds that any of the above diagnoses have not been present during the appeal period, a full explanation should be provided.

b)  For each diagnosed eye disorder, the clinician should state whether it is at least as likely as not (50 percent or greater degree of probability) that the diagnosed disorder initially manifested during service or is otherwise etiologically related to active service.

c)  With regard to the Veteran's refractive error, the clinician should state whether it is at least as likely as not (50 percent or greater degree of probability) that any increase in the Veteran's refractive error of the eyes was due to a superimposed disease or injury.

The clinician is asked to explain the reasons behind any opinions expressed and conclusions reached.  The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the medical report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.  More specifically, the Veteran's representative must be given an opportunity to review the claims file and present a written statement regarding the appeal in an appropriate format such as a VA Form 646.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




